 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of August 6, 2013 (this
“Amendment”) among BOOMERANG SYSTEMS, INC., a corporation organized under the
laws of the State of Delaware (“Holdings”), BOOMERANG SUB, INC., a corporation
organized under the laws of the State of Delaware (“Boom Sub”), BOOMERANG USA
CORP., a corporation organized under the laws of the State of Delaware (“Boom
USA”), and BOOMERANG MP HOLDINGS INC, a corporation organized under the laws of
the State of New Jersey (“Boom MP” and together with Holdings, Boom Sub and Boom
USA, the “Borrowers”, and each a “Borrower”), each Person party hereto providing
an Incremental Advance Commitment (collectively, the “Incremental Lenders” and
each individually an “Incremental Lender”) and PARKING SOURCE LLC, as agent for
itself and the other Lenders party to the Loan Agreement (as hereinafter
defined) (in such capacity, the “Agent”).

 

WHEREAS, Borrowers, Lenders and Agent entered into that certain Loan and
Security Agreement dated as of June 6, 2013 (as the same has been and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; capitalized terms used herein without definition
shall have the meaning set forth in the Loan Agreement); and

 

WHEREAS,  pursuant to Section 2.10 of the Loan Agreement, Borrowers, Agent and
the Incremental Lenders agree that this Amendment constitutes an Incremental
Advance Amendment and desire to enter into this Amendment for purposes of (i)
making the Incremental Lenders under the Loan Agreement with respect to their
Incremental Advance Commitments pursuant to the terms and subject to the
conditions of the Loan Agreement, (ii) making the Incremental Advance
Commitments of the Incremental Lenders set forth below their respective names on
the signature pages to this Amendment Commitments under, and entitling them to
all the benefits afforded by, the Loan Agreement, (iii) increasing the Maximum
Advance Loan Amount by $75,000 (i.e., the sum of the Incremental Advance
Commitments) to $7,850,000 and (iv) adjusting the Commitment Percentage of each
Lender to be as set forth on Schedule 1 attached hereto to give effect to this
Amendment, in each case effective the Effective Date (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1.          Amendment to Loan Agreement. Upon the Effective Date, (a)
each Incremental Lender constitutes a Lender under the Loan Agreement with
respect to its Incremental Advance Commitment pursuant to the terms and subject
to the conditions of the Loan Agreement, (b) the Incremental Advance Commitments
of the Incremental Lenders set forth below their respective names on the
signature pages to this Amendment constitute Commitments under, and are entitled
to all the benefits afforded by, the Loan Agreement, (c) the Commitment Amount
and address for Notices of each such Incremental Lender are as set forth below
such Incremental Lender’s name on the signature page hereto, (d) the Maximum
Advance Amount shall be increased by $75,000 (i.e., the sum of the Incremental
Advance Commitments) to $7,850,000 and (e) the Commitment Percentage of each
Lender shall be as set forth on Schedule 1 attached hereto to give effect to
this Amendment.

 

 

 

 

Section 2.          Condition Precedent. This Amendment shall become effective
upon the date (such date, the “Effective Date”) the Agent receives this
Amendment, duly executed by Borrowers and the Incremental Lenders.

 

Section 3.          Representations and Warranties. Each Borrower hereby
represents and warrants that (a) each of the representations and warranties made
by any Borrower in or pursuant to the Loan Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Loan Agreement,
the Other Documents or any related agreement are true and correct in all
respects on and as of the date of this Amendment as if made on and as of the
date of this Amendment (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date); and (b) no Event
of Default or Default has occurred and is continuing on the date of this
Amendment or would occur and be continuing after giving effect to this Amendment
and the making of any Advances on the Effective Date.

 

Section 4.          General Provisions.

 

(a)          Except as herein expressly amended, the Loan Agreement, the Other
Documents and any other agreements, documents, instruments and certificates
executed in connection therewith, are ratified and confirmed in all respects and
shall remain in full force and effect in accordance with their respective terms.

 

(b)          From and after the Effective Date, all references in the Loan
Agreement and the Other Documents to “this Loan Agreement,” “hereof,” “herein,”
or similar terms, shall mean and refer to the Loan Agreement as amended by this
Amendment.

 

(c)          This Amendment and all matters relating hereto or arising herefrom
(whether arising under contract law, tort law or otherwise) shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York without regard to
conflict of laws principles thereof that would result in the application of any
law other than the law of the State of New York. Any judicial proceeding brought
against any party hereto with respect to this Amendment may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Amendment, each party hereto
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Amendment. Each party hereto hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to such party
at its address set forth in the Loan Agreement, as amended by this Amendment and
service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America. Nothing
herein shall affect the right to serve process in any manner permitted by
Applicable Laws or shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in the courts of any other jurisdiction. Each
party hereto waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Each party hereto
waives the right to remove any judicial proceeding brought against such party in
any state court to any federal court.

 

- 2

 

 

(d)          The captions at various places in this Amendment are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.

 

(e)          This Amendment may be executed and delivered in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed and delivered, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

 

(f)          The parties acknowledge that each party and its counsel have
reviewed this Amendment and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Amendment.

 

[Signatures on Following Page]

 

- 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed by their respective officers
thereunto duly authorized as of the day and year first above written.

 

AGENT: PARKING SOURCE LLC       By:       /s/ Harvey Hernandez     Name:  Harvey
Hernandez     Title:  Manager

 

S-1

 

 

BORROWERS: BOOMERANG SYSTEMS, INC.       By:     /s/ Chris Mulvihill     Chris
Mulvihill     President       BOOMERANG SUB, INC.       By:     /s/ Chris
Mulvihill     Chris Mulvihill     President       BOOMERANG USA CORP.      
By:     /s/ Chris Mulvihill     Chris Mulvihill     President       BOOMERANG MP
HOLDINGS INC       By:      /s/ Chris Mulvihill     Chris Mulvihill    
President

 

S-2

 

 

INCREMENTAL LENDER: W. Seymour Ind Inc.       By:     /s/ Ward Seymour    
Name:  Ward Seymour     Title:       Commitment Amount: $50,000

 



S-3

 

 

INCREMENTAL LENDER: K. Deane Reade, Jr. Profit Sharing Trust       By:     /s/
K. Deane Reade, Jr.     Name: K. Deane Reade, Jr.     Title: Trustee      
Commitment Amount: $25,000

 

S-4

 

 

Schedule 1

 

Commitment Percentages of Lenders

 

Lender  Commitment
Percentage   Commitment  Parking Source, LLC   38.22%  $3,000,000  Burton I.
Koffman   1.27%  $100,000  Milton Koffman   1.27%  $100,000  I A 545 Madison
Assoc.   0.96%  $75,000  300 Plaza Drive Associates LLC   3.18%  $250,000 
Deerfield Place Associates LLC   1.27%  $100,000  Steven Koffman   1.59% 
$125,000  Vulcan Properties Inc.   0.64%  $50,000  The Estate of Gene Mulvihill 
 6.37%  $500,000  Sunset Marathon Partners LLC   3.18%  $250,000  MRP Holdings,
LLC   1.27%  $100,000  James Gelly   1.27%  $100,000  David Gardner   0.32% 
$25,000  Charles Fitzgerald   0.32%  $25,000  Jeffery Tauber   0.32%  $25,000 
The Roger Dwight Barris Trust DTD May 13, 1996   1.27%  $100,000  Payton Mayes 
 0.32%  $25,000  Bancroft Investments   1.27%  $100,000 

 

 

 

  

Anthony P. Miele III   0.32%  $25,000  Churchill Drive Investors   1.59% 
$125,000  VN Advisors LLC   0.64%  $50,000  Eagle Hawk Partners LP
   0.96%  $75,000  Pacific Asset Partners   1.27%  $100,000  James D Klein IRA 
 0.64%  $50,000  Devin I. Murphy   1.91%  $150,000  MRP Holdings LLC   1.27% 
$100,000  Ettore Santucci   0.32%  $25,000  Michael Dana   0.64%  $50,000 
Michael Berman   1.27%  $100,000  Phil Belling   0.32%  $25,000  EMJAZ Holdings,
LLC
   1.27%  $100,000  Duane Parcells   0.96%  $75,000  The Myers Family Trust
   0.64%  $50,000  Andrew Perry   0.32%  $25,000  Alexandria Equities, LLC
   2.55%  $200,000  Robert Insolia   0.32%  $25,000  John Herbert   0.64% 
$50,000  Mark Chu   0.32%  $25,000  Dominic Moross   0.32%  $25,000  Mitchell
Family Investments II, LLC
   0.32%  $25,000  Philip Rubinfeld   0.64%  $50,000  Gregory S. Wright   0.32% 
$25,000  William Goodrum   0.32%  $25,000  Endeavor Asset Management, LP
   0.32%  $25,000  Albert Behler   2.55%  $200,000  2012 Exchange Place Fund A,
LLC
   0.16%  $12,500  2012 Exchange Place Fund B, LLC
   0.16%  $12,500  Brian Bates   0.32%  $25,000  Robert J. Bauer   3.18% 
$250,000  Jerry Pope   0.32%  $25,000 

  

- 6

 

  

John W. Gosnell   0.32%  $25,000  McLane Cover   0.32%  $25,000  Javier Barrios 
 0.32%  $25,000  Gilbert G. Menna   0.64%  $50,000  Louis C. Rose   0.96% 
$75,000  Excel Global Fund   0.96%  $75,000  Stephen and Catherine Parker
   0.32%  $25,000  James Gelly   1.27%  $100,000  Amory L. Ross   0.32% 
$25,000  Harbor Watch Partners, LP   0.32%  $25,000  George Strus   0.64% 
$50,000  Charles A. Gravely   0.64%  $50,000  Shelton Zuckerman   0.64% 
$50,000  K. Deane Reade, Jr. Profit Sharing Trust   0.32%  $25,000  W. Seymour
Ind Inc.   0.64%  $50,000  Total   100%  $7,850,000 

 

- 7

 

